Order reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The appeal from the order denying plaintiff’s motion for a resettlement is dismissed, without costs. The complaint states a good cause of action. It does not appear upon the face of the complaint whether or not the agreement alleged was in writing, but, even if oral, it is enforcible. (Gallagher v. Gallagher, 135 App. Div. 457; affd., 202 N. Y. 572; Tiedemann v. Tiedemann, 115 Misc. 462; affd., 201 App. Div. 614; affd., 236 N. Y. 534; Goldsmith v. Goldsmith, 145 id. 313.) Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur.